              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN DOE,                                            No. 4:19-CV-01584

            Plaintiff,                               (Judge Brann)

     v.

PENNSYLVANIA DEPARTMENT OF
CORRECTIONS, et al.,

            Defendants.

                                      ORDER

     AND NOW, this 9th day of July 2021, in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED that Plaintiff’s motion to

compel (Doc. 35) is GRANTED IN PART and DENIED IN PART, as follows:

     1.     The motion to compel is granted as to: (1) Interrogatory # 5; (2) First

            RFP # 16; and (3) Interrogatory # 12.

     2.     The motion to compel is denied as to: (1) First RFP # 7; (2) First RFP #

            14; (3) Interrogatory # 4; and (4) Second RFP # 2.

     3.     The motion to compel is granted in part and denied in part as to First

            RFP # 34.

                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge
